Case 17-14454-elf   Doc 566   Filed 01/13/21 Entered 01/13/21 14:54:22   Desc Main
                              Document Page 1 of 5
Case 17-14454-elf   Doc 566   Filed 01/13/21 Entered 01/13/21 14:54:22   Desc Main
                              Document Page 2 of 5
Case 17-14454-elf   Doc 566   Filed 01/13/21 Entered 01/13/21 14:54:22   Desc Main
                              Document Page 3 of 5
Case 17-14454-elf   Doc 566   Filed 01/13/21 Entered 01/13/21 14:54:22   Desc Main
                              Document Page 4 of 5




       1/13/21
Case 17-14454-elf   Doc 566   Filed 01/13/21 Entered 01/13/21 14:54:22   Desc Main
                              Document Page 5 of 5
